Citation Nr: 1512658	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is competent to manage her Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which found that the Veteran was not competent to handle the disbursement of funds.  

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, a fiduciary has been appointed to manage her affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2014) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

In October 2014, the Veteran testified by videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is requesting removal of her status as incompetent for VA purposes, which has required the appointment of a payee who receives direct disbursement of her VA compensation benefits.  Service connection has been awarded for, inter alia, schizoaffective disorder with secondary polysubstance dependence, and a rating of 100 percent has been assigned, effective March 2001.

Under VA regulations, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the AOJ will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. §§ 3.102, 4.3. 

Here, VA examiners in September 2009, November 2010, and March 2013 found that the Veteran was not capable of managing her financial affairs.  

The Veteran testified in October 2014 that she had recently refinanced her home mortgage on her own.  She further testified that the previous VA examiners' opinions were unduly influenced by statements from her husband and did not reflect her own mental capacity.  

Subsequent to the hearing, the record contains a statement dated in January 2015 from the Veteran's fiduciary noting recent reports of events that made the fiduciary believe an unannounced field inspection should be conducted.  The report of any such inspection would be relevant evidence that should be associated with the claim file prior to the Board's decision in this matter.

Also, because there is a presumption of competency, another VA psychiatric examination is needed specifically to reassess whether the Veteran is now competent for VA purposes, particularly as her condition may have changed over time since her last examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In addition, the Veteran testified in October 2014 that she continued to receive treatment at the VAMC in Prescott, Arizona.  Updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Prescott VAMC dated after July 2013.  

2.  Obtain the report of any VA field examination of the Veteran undertaken since January 2015.

3.  After completing the above development, and following the receipt of any outstanding records/reports, afford the Veteran an appropriate VA examination, conducted by a psychiatrist or psychologist who has not previously examined her, to determine whether she is competent to handle the disbursement of her VA funds.  

The relevant information in the record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should determine whether the Veteran is competent to manage her VA compensation benefits.  For VA purposes, competency constitutes having the mental capacity to contract or to manage one's own affairs, including disbursement of funds without limitation.  

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development needed as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (to particularly include all evidence added to the claims file since the last adjudication).  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


